Electronically Filed
                                                        Supreme Court
                                                        SCWC-14-0000472
                                                        19-NOV-2015
                                                        09:01 AM


                         SCWC-14-0000472

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


              GOLD COAST NEIGHBORHOOD ASSOCIATION,
                  Respondent/Plaintiff-Appellee,

                               vs.

                         STATE OF HAWAI#I,
                 Petitioner/Defendant-Appellant.
                       (CIV. NO. 07-1-1122)

-----------------------------------------------------------------

            STATE OF HAWAI#I BY ITS ATTORNEY GENERAL,
                 Petitioner/Plaintiff-Appellant,

                               vs.

     TROPIC SEAS, INC.; THE ASSOCIATION OF APARTMENT OWNERS
          OF DIAMOND HEAD BEACH, INC.; OLIVIA CHEN LUM,
      TRUSTEE OF THE OLIVIA CHEN LUM REVOCABLE LIVING TRUST;
   CLARENCE KWON HOU LIM, TRUSTEE OF THE CLARENCE KWON HOU LUM
TRUST AND TRUSTEE UNDER THE WILL AND ESTATE OF CHOW SIN KUM LUM;
    JEANNE S.J. CHAN AND HOWARD N. H. CHAN, TRUSTEES OF THE
  JEANNE S.J. CHAN TRUST; DIAMOND HEAD AMBASSADOR HOTEL, LTD.;
      DIAMOND HEAD APARTMENTS, LTD.; C S APARTMENTS, LTD.;
              THE ASSOCIATION OF APARTMENT OWNERS OF
       2987 KALAKAUA CONDOMINIUM; TAHITIENNE, INCORPORATED;
   THE ASSOCIATION OF APARTMENT OWNERS OF 3003 KALAKAUA, INC.;
   THE ASSOCIATION OF APARTMENT OWNERS OF 3019 KALAKAUA, INC.,
                 Respondents/Defendants-Appellees.
                       (CIV. NO. 10-1-0888)



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
      (CAAP-14-0000472; CIV. NOS. 07-1-1122 AND 10-1-0888)
        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner State of Hawaii’s Application for Writ of

Certiorari filed on October 6 2015, is hereby accepted and will

be scheduled for oral argument.   The parties will be notified by

the appellate clerk regarding scheduling.

           DATED: Honolulu, Hawai#i, November 19, 2015.

William J. Wynhoff                /s/ Mark E. Recktenwald
for petitioner
                                  /s/ Paula A. Nakayama
Robert G. Klein,
Randall K. Schmitt,               /s/ Sabrina S. McKenna
Jordon J. Kimura and
Troy J.H. Andrade for             /s/ Richard W. Pollack
respondents Tropic Seas,
Inc.; The AOAO of Diamond         /s/ Michael D. Wilson
Head Beach Inc.; Diamond
Head Apartments, Ltd.; C S
Apartments, Ltd.; The AOAO
of 2987 Kalakaua Condominium;
Tahitienne, Incorporated;
The AOAO of 3003 Kalakaua,
Inc.; The AOAO of 3019
Kalakaua, Inc.




                                  2